Citation Nr: 0428987	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, pacemaker, myocardial infarction, 
hypertension, and diabetes mellitus, claimed as due to VA 
medical treatment in May 1996.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

The case came originally before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In the March 2000 rating decision, the RO denied the 
veteran's claim on appeal.  He subsequently timely appealed 
the RO's denial, and his case underwent appellate 
adjudication by the Board in January 2003.  The appellant 
appealed the January 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Following a 
March 2004 "Appellant's Motion for Remand" (Motion), a May 
2004 Court Order vacated and remanded the January 2003 Board 
decision.  At present, the appellant's case is once again 
before the Board for appellate consideration.  However, as 
additional development is necessary prior to appellate review 
of the issue on appeal, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issue on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As pointed out in the above-mentioned Motion for Remand, the 
veteran has not been provided notice of the information and 
evidence needed to show his entitlement to the claim on 
appeal; about the information and evidence not of record that 
is necessary to substantiate his claim; about the information 
and evidence that VA will seek to provide; and about the 
information and evidence the claimant is expected to provide.  
More importantly, the veteran has not been requested or told 
to provide any evidence in his possession that pertains to 
his claim.  

In addition, it appears there may be outstanding private 
and/or VA medical records which may support the appellant's 
claim on appeal, which need to be obtained and incorporated 
into the claims file.  As such, the RO should assist the 
veteran with this matter.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery 
disease, pacemaker, myocardial 
infarction, hypertension, and diabetes 
mellitus, claimed as due to VA medical 
treatment in May 1996) that all 
notification requirements set forth at 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. §  
3.159 (2003); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since May 1996 
(date of medical incident) to the 
present, and who possess records relevant 
to the claim on appeal.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claim 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since May 1996 (date of 
medical incident) to the present, if any.  
All identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Little Rock and Memphis VAMCs.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented in 
order to comply with the May 2004 Court 
Order.  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery 
disease, pacemaker, myocardial 
infarction, hypertension, and diabetes 
mellitus, claimed as due to VA medical 
treatment in May 1996.  To this end, the 
RO should consider all evidence received 
pursuant to the remand instructions, as 
well as the medical opinion submitted in 
support of the veteran's claim in 
September 2004.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




